              Case 1:21-cr-00291-ABJ Document 69 Filed 09/22/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                         :

         v.                                           : Crim. No. 21-CR-291-1 (ABJ)

THOMAS F. SIBICK                                      :

              DEFENDANT THOMAS SIBICK’S RESPONSE TO MINUTE ORDER

         Defendant Thomas F. Sibick, through undersigned counsel, Stephen F. Brennwald, and in

response to this Court’s Minute Order entered on September 22, 2021, states as follows:

         The direct answer to this Court’s question is that the video the government lists as

Exhibit 3 appears to be a 17-second version of the one-minute video recording the defendant was

referencing in his motion. The one-minute video the defendant intends to present at an in-person

hearing on the motion presents a more complete picture of the scene and of the events involving

Officer Michael Fanone, and defendant intends to present that full video at an in-person hearing

on this motion.1 In addition, Mr. Sibick recently saw a more complete version of the body-worn

camera footage from Officer Fanone’s camera that captured the events at issue in this motion.

That video shows, in real-time rather than in still pictures, what the defendant has been

contending regarding the rapidity with which the events occurred. In the defense’s view, the still

photos present a(n unintentionally) misleading impression of these events, such that defendant

would like to play the complete, if brief, footage taken from Officer Fanone’s body-worn

camera.




1
  Defendant asked, at the end of his motion to reopen, for an in-person hearing on the motion. Defendant believes
that the Court will grant this request. But because the defendant’s parents wish to observe the hearing, and need to
make arrangements to travel to Washington, D.C. to attend the hearing in person, defendant hereby asks this Court
to inform the parties whether the Court will conduct an in-person hearing, and whether that hearing will take place
on September 28, 2021, at 10:00 a.m., as part of the already-scheduled status hearing, or at some other time.
          Case 1:21-cr-00291-ABJ Document 69 Filed 09/22/21 Page 2 of 2




       In his motion to reopen the detention hearing, defendant indicated in footnote 11 that the

file containing the video he was referencing was too large to send to the Court by email. Thus,

he asked this Court for instructions on how the Court wished to receive a copy of that video, and

that request still stands. Defendant would normally send such a large file to another person or

entity by Dropbox, but counsel is frankly unsure by what means this Court wishes to receive the

full one-minute recording (as well as the just-referenced footage from Officer Fanone’s body-

worn camera).

                                             Respectfully submitted,

                                                     /s/

                                             Stephen F. Brennwald, Esq.
                                             Bar No. 398319
                                             Brennwald & Robertson, LLP
                                             922 Pennsylvania Avenue, S.E.
                                             Washington, D.C. 20003
                                             (301) 928-7727
                                             (202) 544-7626(facsimile)
                                             E-mail: sfbrennwald@cs.com


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing was sent by ECF, this 22nd day of
September, 2021 to the U.S. Attorney’s Office, 555 4th Street, N.W., Washington, D.C. 20530,
and to all counsel of record.

                                                     /s/

                                             Stephen F. Brennwald
